Citation Nr: 1202737	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to tinnitus.

2  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), rated 70 percent disabling.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from August 2008 and September 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and PTSD, assigned initial ratings of 0 percent and 50 percent for those respective disabilities, and denied service connection for headaches.  Thereafter, a February 2011 rating decision increased the Veteran's PTSD rating to 70 percent, effective the date of service connection.  However, as that award did represent a full grant of the benefits sought on appeal, the Veteran's PTSD claim remanded in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2010, the Veteran was afforded a personal hearing before a Decision Review Officer (DRO).  He then testified at a July 2011 Travel Board hearing before the undersigned Veterans Law Judge.  

The issue of entitlement to an initial compensable rating for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

In a March 2011 written statement, the Veteran indicated that he wanted to withdraw his appeal concerning the issues of entitlement to an initial increased rating for PTSD and service connection for headaches.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to an initial increased rating for PTSD and service connection for headaches have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board issues a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204(c) (2011).

In December 2009, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issues of entitlement to an initial increased rating for PTSD and service connection for headaches, as identified in the December 2009 statement of the case.  

Thereafter, the Veteran submitted a March 2011 statement indicating that he did not want to continue his appeal of his PTSD and headache claims.  The Veteran's written statement satisfies the requirements for the withdrawal of a substantive appeal.  38 C.F.R. §§ 20.202, 20.204(b).

As the appellant has withdrawn his appeal regarding an initial increased rating for PTSD and service connection for headaches, the Board has no jurisdiction to review those issues.  Accordingly, the Veteran's PTSD and headache claims are dismissed.  






ORDER

The appeal concerning the issue of an initial increased rating for PTSD is withdrawn.

The appeal concerning the issue of service connection for headaches is withdrawn.


REMAND

Although the Board regrets the additional delay, further development is needed with respect to the Veteran's hearing loss claim.

The Veteran has been diagnosed with bilateral hearing loss that qualifies as disabling under VA standards but does not meet the schedular criteria for a compensable rating.  38 C.F.R. §§ 3.3853, 4.85 (2011).  Significantly, he now asserts that his service-connected disability has worsened since his most recent VA audiological examination.

At the time of that last examination, which took place in February 2010, the Veteran complained of increased hearing problems.  However, he did not to mention how those problems affected his day-to-day life.  Contemporaneous audiological testing revealed an average hearing loss of 38.75 decibels, bilaterally.  Speech discrimination testing, using the Maryland (CNC) word list, yielded scores of 96 percent in the right ear and 94 percent in the left ear.  Based on those audiological test results, the RO adjudicators determined that the Veteran did not meet the criteria for a compensable evaluation using a mechanical application of the VA rating schedule.  38 C.F.R. § 4.85 (2011); Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The record thereafter shows that at his RO and Travel Board hearings, the Veteran indicated that his hearing loss was now markedly interfering with his daily life.  Specifically, he testified that he had to frequently ask his wife to speak up and repeat her words, a habit that greatly irritated her and undermined the quality of their marriage.  The Veteran also testified that he had difficulty following dialogue in movies and television programs and communicating over the telephone.  He added that, in the past, his communication problems had affected his employment to the extent that he had had to ask co-workers to come to his office in order to understand what they were telling him.  While the Veteran acknowledged that he was now retired, he emphasized that he still suffered from the effects of his hearing loss on a routine basis.  

In addition to providing a subjective account of his bilateral hearing loss, the Veteran displayed objective evidence of that disability in the course of his July 2011 hearing.  Indeed, the Board notes that the Veteran exhibited difficulty understanding the questions that were posed to him and had to concentrate on the other speakers' lips in order to grasp the meaning of their words.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

In this case, while the Veteran's February 2010 VA audiological examination is not overly stale, he has provided detailed testimony that his hearing loss has worsened since that time.  While a lay person, the Veteran is competent to testify as to specific hearing problems, such as an inability to participate in conversations and understand movie dialogue, which are within the realm of his personal experience.  Charles v. Principi, 16 Vet. App 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran's statements to be credible, as they are uncontradicted by any other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, the Board considers it significant that, at his July 2011 hearing, the Veteran demonstrated difficulty understanding what was being said to him.  Such objective evidence of hearing problems suggests an overall worsening of his service-connected disability, which weighs in favor of obtaining an additional examination.

In light of the foregoing, the Board finds that, on remand, the Veteran should be afforded a new VA audiological examination to ascertain the current severity of his service-connected hearing loss.  That examination should include a full review of the Veteran's claims folder, including any evidence obtained pursuant to this remand.  38 C.F.R. § 4.1 (to ensure a thorough examination and evaluation, the Veteran's service-connected disability must be viewed in relation to its history).  Additionally, in view of the Veteran's contentions, that new examination should include specific findings regarding any functional limitations related to his hearing loss.  38 C.F.R. § 4.10 (2011).

Additionally, it appears that VA medical records may be outstanding.  At his recent hearing, the Veteran indicated that his local VA medical facility was his current source of treatment for hearing problems.  However, the record shows that no VA treatment reports dated since November 2009 have yet been associated with his claims folder.  As it therefore appears that additional VA records may exist that are pertinent to the Veteran's claim, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, it appears that pertinent private medical records may also be outstanding.  The Veteran testified at his Travel Board hearing that he had previously been treated and fitted with hearing aids by a private physician.  However, no treatment reports from that private physician are currently of record.  Accordingly, as VA is now on notice that outstanding private records may exist, and as the Veteran's hearing loss claim is already being remanded on other grounds, the Board finds that efforts to obtain those records should be made.  It should be explained to the Veteran that any prior authorization for the release of his private physician's records has now expired and he will need to reauthorization the release of any additional private records before those records may be obtained.  Additionally, the Veteran should be notified to submit any private treatment records in his possession.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder all records from the private physician who has treated him for hearing loss and issued him hearing aids.  Explain to the Veteran that any prior authorization for the release of his private providers' records has expired, and that he will need to reauthorize the release of any additional records in order for VA to obtain them.  If the Veteran provides completed release forms, request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any additional medical records in his own possession in support of his claim. 

2.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Bay Pines, Florida, and the Sarasota Community Based Outpatient Clinic dated since November 2009. 

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should also discuss how the Veteran's service-connected hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).

4.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


